
	
		II
		111th CONGRESS
		2d Session
		S. 3866
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Carper (for himself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To standardize training programs of the Transportation
		  Security Administration, to establish an Office of Behavior Analysis in the
		  Transportation Security Administration, to enhance partnerships between the
		  Transportation Security Administration and State and local law enforcement
		  agencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aviation Security Innovation &
			 Reform Act of 2010 or the AIR Act of 2010.
		2.Continuing
			 security trainingSection
			 44935 of title 49, United States Code, is amended—
			(1)by striking
			 Under Secretary of Transportation for Security each place it
			 appears and inserting Assistant Secretary of Homeland Security
			 (Transportation Security Administration);
			(2)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary;
			(3)by amending
			 subsection (g) to read as follows:
				
					(g)Training
						(1)Training
				planThe Assistant Secretary shall establish and implement a plan
				for the training of Transportation Security Officers that—
							(A)to the maximum
				extent practicable, ensures that the training received by Transportation
				Security Officers is standardized; and
							(B)meets the
				requirements of this subsection.
							(2)General
				training requirementsThe plan required by paragraph (1) shall
				require, at a minimum, that an individual employed as a Transportation Security
				Officer—
							(A)receives, before
				the individual performs any screening functions as a Transportation Security
				Officer, training in basic security screening skills and in criminal and
				antiterrorism awareness;
							(B)completes a
				program that the Assistant Secretary determines will train individuals to a
				level of proficiency to adequately perform on the job;
							(C)successfully
				completes an up-to-date technical training examination prescribed by the
				Assistant Secretary; and
							(D)in the case of a
				Transportation Security Officer who will be responsible for verifying travel
				documents, completes up-to-date technical training in document fraud
				identification, as considered appropriate by the Assistant Secretary.
							(3)Equipment-specific
				trainingAn individual employed as a Transportation Security
				Officer may not use any security screening device or equipment in the scope of
				that individual's employment unless the individual has been trained on that
				device or equipment and has successfully completed a test on the use of the
				device or equipment.
						(4)Continuing
				educationThe plan required by paragraph (1) shall require an
				individual employed as a Transportation Security Officer to receive annual
				training, as considered appropriate by the Assistant Secretary.
						(5)Use of other
				agenciesThe Assistant Secretary may enter into a memorandum of
				understanding or other arrangement with any other Federal agency or department
				with appropriate law enforcement responsibilities, to provide personnel,
				resources, or other forms of assistance in the training of Transportation
				Security
				Officers.
						;
			(4)by moving
			 subsection (h) 2 ems to the left; and
			(5)by redesignating
			 the second subsection (i) (relating to accessibility of computer-based training
			 facilities) as subsection (k).
			3.Office of
			 Behavior AnalysisSection 114
			 of title 49, United States Code, is amended—
			(1)in subsection (a), by striking
			 Department of Transportation and inserting Department of
			 Homeland Security;
			(2)by striking
			 Under Secretary of Transportation for Security each place it
			 appears and inserting Assistant Secretary of Homeland Security
			 (Transportation Security Administration);
			(3)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary; and
			(4)by inserting after subsection (s) the
			 following:
				
					(t)Office of
				Behavior Analysis
						(1)EstablishmentThere
				is established in the Transportation Security Administration the Office of
				Behavior Analysis (in this subsection referred to as the
				Office).
						(2)LocationThe
				Office of Behavior Analysis shall be within the Office of Security Operations
				of the Transportation Security Administration in the Department of Homeland
				Security and shall be headed by a Transportation Security Administration career
				employee, who shall be appointed by the Assistant Secretary of Homeland
				Security (Transportation Security Administration).
						(3)DutiesThe
				head of the Office shall be responsible for—
							(A)advising the
				Transportation Security Administration and other Federal, State, and local
				government law enforcement agencies on behavior detection methodologies and
				best practices; and
							(B)providing
				behavior assessment training to law enforcement personnel to facilitate the
				prevention of terrorist attacks on aviation and mass transportation
				systems.
							.
			4.Partnerships
			 with State and local law enforcement agencies with respect to behavior
			 detection activities
			(a)In
			 generalThe Assistant Secretary of Homeland Security
			 (Transportation Security Administration) (in this Act referred to as the
			 Assistant Secretary) shall develop and maintain partnerships
			 with State and local law enforcement agencies—
				(1)to improve the
			 coordination of behavior detection activities; and
				(2)to deploy
			 Transportation Security Officers of the Transportation Security Administration
			 that specialize in techniques to identify high-risk individuals based on
			 behavior patterns (in this Act referred to as behavior detection
			 officers) to serve as an additional layer of security and to deter acts
			 of terrorism at train and bus stations and other
			 infrastructure facilities.
				(b)Collaboration
			 in training and behavior detection activitiesIn implementing
			 partnerships under subsection (a), the Assistant Secretary shall—
				(1)coordinate the
			 provision of behavior detection training for State and local law enforcement
			 officers with similar training provided for Transportation Security Officers of
			 the Transportation Security Administration; and
				(2)provide behavior
			 detection officers with the opportunity to cross-train with State and local law
			 enforcement agencies and other Federal law enforcement agencies that are
			 responsible for protecting critical infrastructure facilities and mass transit
			 systems, as the Assistant Secretary considers appropriate.
				5.Access to
			 information databasesThe
			 Assistant Secretary shall—
			(1)provide a select
			 group of behavior detection officers at Passengers by Observation Techniques
			 airports with an appropriate level of security clearance to access law
			 enforcement and intelligence databases, to assist in verifying a passenger’s
			 identity, and to assist in law enforcement operations;
			(2)require the
			 Transportation Security Administration's Transportation Security Operations
			 Center to utilize all of the law enforcement and intelligence databases
			 available to the Center when checking passengers that are at the law
			 enforcement official referral level; and
			(3)standardize and
			 streamline threat-reporting guidelines to allow behavior detection officers or
			 other designated Transportation Security Administration officials to receive
			 information from the Transportation Security Operations Center in a timely
			 manner.
			6.Standardization
			 of policies of the Transportation Security AdministrationThe Assistant Secretary shall, to the
			 maximum extent practicable, continue to ensure the standardization of the
			 security and personnel procedures of the Transportation Security Administration
			 at airports in the United States, including by—
			(1)requiring
			 standard operating procedures to be consistently enforced by the Transportation
			 Security Administration at each airport in the United States;
			(2)standardizing
			 career advancement policies based on merit; and
			(3)establishing
			 timeframes and milestones for systematically conducting evaluations of the
			 Screening of Passengers by Observation Techniques (SPOT) training program, in
			 order to ensure behavior detection officers possess the knowledge and skills
			 needed to perform their duties.
			7.Deployment of
			 additional securityThe
			 Assistant Secretary shall—
			(1)deploy behavior
			 detection officers to events designated as National Special Security Events by
			 the Secretary of Homeland Security; and
			(2)deploy Visible
			 Intermodal Prevention and Response teams at passenger rail facilities to
			 enhance security and cross-training opportunities for behavior detection
			 officers.
			8.Employee
			 feedbackThe Assistant
			 Secretary shall establish an electronic medium through which security screening
			 personnel and behavior detection officers of the Transportation Security
			 Administration may anonymously submit feedback to the Assistant Secretary
			 regarding—
			(1)the effectiveness of transportation
			 security programs; and
			(2)any management
			 issue that such personnel or any such Transportation Security Officer wish to
			 bring to the attention of the Assistant Secretary.
			
